Title: To George Washington from Major General Philip Schuyler, 14 October 1775
From: Schuyler, Philip
To: Washington, George



Tionderoga [N.Y.] October 14th 1775.

As I cannot let My Dear General remain one Moment in Anxiety I acknowledge his Letter of the 6th & send this by Express.
Mr Wooster is the Younger Brigadier of the two, but least any Uneasiness should be occasioned, I will keep him here.
Mine of the 26 Ult: which I hope You have received will inform You where our Army is, You may be assured that Nothing but a superior Force will bring It from thence, I have already dispatched the Papers You honored me with, to General Montgomery, Copy of that I have just now received will be sent Tomorrow.
Fortune is very unkind to me, a violent Flux, which has renewed its Attack is reducing me so Much, that I begin to give over Hopes of Joining the Army, I hope however, that I shall not be under the Necessity of quitting this Place, where sick as I am, I can still be of Service.
Be assured my Dear General that I shall do Every Thing in my Power to promote the Weal of the Glorious Cause We are embarked in, I feel a Conscious Inadequacy which I must attone for by Assiduity. I am with the most respectful Sentiments Your Excellency’s most Obedt & Most Humble Servant

Ph: Schuyler

